DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's application filed on 7/26/2019.
3. 	Examiner note: “…Communication unit…” in claim 5, 13, 18 are a limitation that invokes 35 U.S.C. 112, sixth paragraph or 112(f). (with reference to the specification “…communication unit 109 and the communication unit 156 may each include hardware” (Paragraph 28))
EXAMINER’S AMENDMENT
3.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Scott Malpede (Reg. No. 32533) on 2/25/2022.

3.2.	Please amend the claim as follows: 
Claim 1, line 6, after the word “unit” please inserts: ---that includes a memory---
Claim 5, line 2, after the word “unit” please inserts: ---that includes a memory---
Claim 12, line 2, after the word “unit” please inserts: ---that includes a memory---
Claim 13, line 6, after the word “unit” please inserts: ---that includes a memory---
Claim 14, line 2, after the word “unit” please inserts: ---that includes a memory---
Claim 21, line 2, after the word “unit” please inserts: ---that includes a memory---
Allowable Subject Matter
4.1.	Claims 1-28 are allowed.
4.2.   a).  US Patent No. 10705898 issued to Goodes et al., discloses padding of packets that are smaller than the predetermined-size packets are especially useful. Data-size can often be used by attackers to reverse-engineer the purpose of individual data or messages. Thus, introducing a protocol that packetizes the original data into sequences of fixed-size transmission packets (including a padding scheme to increase the size of any data that are shorter than the desired fixed-size) can prevent or reduce the likelihood of the attackers to deduce the purpose of individual data. Accordingly, data on the communications channel can include the same size, and together with encryption of the packet contents, makes reversing the semantics of the data stream very difficult. (7:20-23).

b).  US Patent Application No. 20190215152 to Wang el al., discloses a multi-tenant storage system can store clear text data and associated clear text checksum received from a storage tenant using their associated cryptographic key (“cryptokey”). When the clear text data is compressible, cryptographic data (“cryptodata”) is generated from a concatenation of the clear text checksum and compressed clear text data using the cryptokey. A cryptographic checksum (“cryptochecksum”) is generated from the cryptodata. When the clear text data is uncompressible, cryptographic data (“cryptodata”) is generated by encrypting the clear text data using the cryptokey with an extra verification step to make sure the clear text checksum can be rebuilt during the read request. A cryptographic checksum (“cryptochecksum”) is generated from the 

	c). US Patent No. 7260720 issued to Yamamoto et al., discloses transmitting data sent from A first device includes random information, which is encrypted by using common information, and a checksum, and the transmitting data is sent to a second device. The second device receives the transmitting data, and sends back answering data that includes an answer message, which is encrypted by using the random information, and checksum, to the first device.

4.3.	The following is an examiner's statement of reasons for allowance: thecombination of Goodes et al. Yamamoto et al., and Komano et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious "…a first storage area of a predetermined size in which access from another apparatus is permitted and a second storage area of the predetermined size in which access from the other apparatus is permitted; and an encryption unit configured to generate concatenated encrypted data by using a block encryption method to encrypt a plurality of pieces of data which are to be read out by the other apparatus and encrypted, wherein data different from the concatenated encrypted data is held in the second storage area, the concatenated encrypted data generated by the encryption unit is of a size not exceeding the predetermined size and is held in the first storage area, and the size of padding data included in the concatenated encrypted data is smaller than a total 
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 13 and 22 recite similar subject matter. Consequently, independent claims 1, 13 and 22 are also allowable over the prior arts of record.
Claims 2-12, 14-21 and 23-28 are directly or indirectly dependent upon claims 1, 13 and 22 and therefore, they are also allowable over the prior arts of record.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HARUNUR . RASHID
Primary Examiner
Art Unit 2497

/HARUNUR RASHID/Primary Examiner, Art Unit 2497